PER CURIAM.
Plaintiff brings this interlocutory appeal to review the lower court’s order denying plaintiff’s motion to compel answers to plaintiff’s interrogatories and the order requiring defendant to answer only those interrogatories propounded dealing with the transaction in litigation.
This court has meticulously reviewed all the interrogatories filed by plaintiff on December 29, 1971 to determine which ones defendant should be compelled to answer. A dual test was used requiring (1) that the interrogatories must narrow the issues, and (2) reach matters reasonably calculated to lead to the discovery of admissible evidence concerning the pending action. The court has unanimously decided to compel answers to the following numbered interrogatories that were objected to by defendant: 10, 11, 12, 13, IS, 16, 17, 18, 19, 22, 32. A majority of the court has decided to compel answers to interrogatories 21 and 36. The court has unanimously agreed not to compel answers to interrogatories numbered 3, 4, 5, 6, 9, 23, 24, 25, 26, 27, 28, 34, 35, 37, 38, 39, 40, 41. A majority has decided *440not to compel an answer to interrogatory number 14.
It is so ordered, and the cause is remanded for further proceedings consistent herewith.